GLASSMAN, Justice.
After jury-waived trial in the Superior Court, Oxford County, the defendant, Michael Lovejoy, appeals from a judgment entered on his conviction of gross sexual misconduct in violation of 17-A M.R.S.A. § 253(1)(A) (1983). We reject the defendant’s contention that the complainant’s uncorroborated testimony was insufficient to support his conviction. The Superior Court rationally could find each element of the crime based on the complainant’s testimony, which was neither contradictory, unreasonable, nor incredible. See State v. Hinds, 485 A.2d 231, 234-35 (Me.1984).
The entry is:
Judgment affirmed.
All concurring.